June 26, 2009


Ms. Susan Desmarais Bonnen
Office of the Attorney General of Texas
Post Office Box 12548
Austin, TX 78711-2548


Mr. Joe H. Staley Jr.
Law Offices of Joe H. Staley, Jr.
3100 Monticello Ave., Suite 850
Dallas, TX 75205
Ms. Sydney N. Floyd
4518 Belle Glade Dr.
Houston, TX 77018

RE:   Case Number:  08-0061
      Court of Appeals Number:  05-06-00003-CV
      Trial Court Number:  CC-00-02122-D

Style:      THE STATE OF TEXAS
      v.
      CENTRAL EXPRESSWAY SIGN ASSOCIATES, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz   |
|   |Mr. John Warren |
|   |Mr. Craig Smyser|
|   |                |
|   |Mr. J. Allen    |
|   |Smith           |
|   |Ms. Julia F.    |
|   |Pendery         |